DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
Status of Claims
Claims 1, 4-9, 12-17, and 20-24 were previously presented. 
Claims 2-3, 10-11, and 18-19 are originals. 
Claims 1-24 are currently pending following this response. 
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 12-13 “Steps of claim 1 are abstract steps because they are calculating efficiency level of two sets of agents and comparing to select agents with higher proficiency level." Office Action, page 4. The Examiner fails to explain how in fact these steps are "abstract," particularly when all of these steps are performed "by at least one computer processor configured to perform workforce management operations in the task assignment system." Indeed, the Examiner provides no basis for his assertion, which is contrary to the guidelines set forth in the MPEP for making such determinations. The Examiner goes on to assert that the claimed steps comprise "collecting and analyzing information which is abstract in nature," again without any basis or explanation for making such an assertion, and again contrary to the guidelines set forth in the MPEP for making such determinations”
The examiner respectfully disagrees.
The present claims, by calculating a first efficiency level of a first task assignment strategy for a first number of agents to be employed in the task assignment system; calculating a second efficiency level of a second task assignment strategy for a second number of agents to be employed in the task assignment system; comparing the first and second efficiency levels; and selecting one of the first and second numbers of agents having the higher of the first and second efficiency levels, wherein the selected one of the first and second numbers of agents decreases an expected frequency of the task assignment system entering an L0 state, and wherein a connection between an agent and a task is established in a switch of the task assignment system based upon the selected one of the first and second numbers of agents and a corresponding task assignment strategy are abstract steps because they are calculating efficiency level of two sets of agents and comparing to select agents with higher proficiency level, are assigning an agent to a caller in a call center. The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Certain Method of Organizing Human Activities grouping, and specifically, advertising, marketing or sales activities or behaviors, and business relations. Accordingly, the claims recite an abstract idea. Further, the wherein clause “wherein the selected one of the first and second numbers of agents decreases an expected frequency of the task assignment system entering an L0 state” is an intended use clause.
As indicated in the present office action, the computer processor is generic computer elements that are merely used as a tool to perform or apply the recited abstract idea. 
2) Regarding applicant’s arguments on page 13 “The Examiner further states that "a switch to establish connection between an agent and a task is nothing special but connecting two people together." However, the Examiner totally disregards the context recited in the claims in which the connection is "based upon the selected one of the first and second numbers of agents and a corresponding task assignment strategy." Applicant respectfully submits that "a connection between an agent and a task is established in a switch of the task assignment system based upon the selected one of the first and second numbers of agents and a corresponding task assignment strategy" is not just connecting two people together, and is in fact very special when "the selected one of the first and second numbers of agents decreases an expected frequency of the task assignment system entering an LO state," as claimed.”
The examiner respectfully disagrees.
Further, a switch to establish connection between an agent and a task is nothing special except connecting two people together based on a trigger which is a selection of an agent based on simple efficiency comparison. There is nothing technical about the switch both in the claims and in the specification.
3) Regarding applicant’s arguments on pages 13-14 “Second, the Examiner asserts that "the computer device in this case, is only linked (added post-hoc) to the business process to automate it and nothing more. It does not improve the functioning of the processor itself or another technical field." Office Action, page 6. However, the recited "computer processor [is] configured to perform workforce management operations in the task assignment system." And the computer processor performs its operations at every step of the claimed method, not post-hoc as the Examiner suggests. Further, the performance of the recited steps by the computer processor achieves an outcome that is an improvement over and more efficient than operating traditional FIFO and PBR systems, as explained in depth throughout the specification. See, e.g., Specification, page 1, lines 20-24; page 12, line 20, to page 13, line 5; page 14, liens 8-16. So, contrary to the Examiner's further assertion that the "increased performance and efficiency is not exclusive to the current claimed invention or the use of the specific rules claimed," the claimed invention does indeed provide a more efficient and higher performing solution to workforce management in a task assignment system”
The examiner respectfully disagrees.
The Examiner asserts that the present claims are solving a business solution by routing agents in a call center based on agent efficiency. There is no technical features in the claims to integrate the claims into a practical application under Step 2A Prong Two. Further, under Step 2B, the elements do not amount to significantly more than the abstract idea because they are used to apply the abstract idea. Looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.
4) Regarding applicant’s arguments on page 14 “Third, the Examiner acknowledges that he has not specified "well-understood routine and conventional elements" despite the requirement to do so in accordance with the recent examination guidelines based upon the Berkheimer and Aatrix court decisions. Office Action, page 7. And the Examiner has not taken into consideration the recently published 2019 Revised Guidance, as even if the present claims recite an abstract idea, they do so by reciting a practical application of the idea and thus are not directed to a judicial exception. Indeed, the Examiner does not dispute that the claimed method recites a practical application”
The examiner respectfully disagrees.

In the present office action, and under Step 2A prong two, the Examiner specifically stated “Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “at least one computer processor”, “task assignment system”, and “a switch of the task assignment system”. When considered in view of the claim as a whole, calculating by the processor a first and second efficiency levels, comparing the efficiency levels, selecting an agent with highest efficiency level, and establishing the switch do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two”
In conclusion, the Examiner maintains the rejections of the pending claims under 35 USC § 101.

Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
Regarding applicant’s arguments on pages 19-20 “Applicant respectfully disagrees. In particular, Applicant respectfully submits that Chishti fails to disclose, or even suggest, a method for workforce management in a task assignment system comprising: calculating. . . a first efficiency level of a first task assignment strategy for a first number of agents to be employed in the task assignment system; calculating . . . a second efficiency level of a second task assignment strategy for a second number of agents to be employed in the task assignment system; comparing . . . the first and second efficiency levels; and selecting . . . one of the first and second numbers of agents having the higher of the first and second efficiency levels, wherein the selected one of the first and second numbers of agents decreases an expected frequency of the task assignment system entering an LO state, and wherein a connection between an agent and a task is established in a switch of the task assignment system based upon the selected one of the first and second numbers of agents and a corresponding task assignment strategy, as presently claimed”
The examiner agrees that the limitations in the independent claims “calculating, by at least one computer processor configured to perform workforce management operations in the task assignment system, a first efficiency level of a first task assignment strategy for a first number of agents to be employed in the task assignment system; calculating, by the at least one computer processor, a second efficiency level of a second task assignment strategy for a second number of agents to be employed in the task assignment system; comparing, by the at least one computer processor, the first and second efficiency levels; and selecting, by the at least one computer processor, one of the first and second numbers of agents having the higher of the first and second efficiency levels” is not anticipated by the cited prior arts references taken individual or in combination. 
In conclusion, the Examiner withdraws the rejections of the pending claims under 35 USC § 103.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-24 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-24 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of selecting an agent from two sets of agents in a call center based on efficiency levels and connecting a customer with an agent. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “calculating a first efficiency level of a first task assignment strategy for a first number of agents to be employed in the task assignment system; calculating a second efficiency level of a second task assignment strategy for a second number of agents to be employed; comparing the first and second efficiency levels; and selecting one of the first and second numbers of agents having the higher of the first and second efficiency levels, wherein the selected one of the first and second numbers of agents decreases an expected frequency of the task assignment system entering an L0 state, and wherein a connection between an agent and a task is established based upon the selected one of the first and second numbers of agents and a corresponding task assignment strategy”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Certain Method of Organizing Human Activities grouping, and specifically, advertising, marketing or sales activities or behaviors, and business relations. Accordingly, the claims recite an abstract idea. 
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 17 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 9 and 17 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-8, 10-16, and 18-24 recite certain methods of organizing human activity because the claimed elements describe a process for behavioral pairing in a call center. As a result, claims 2-8, 10-16, and 18-24 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “at least one computer processor”, “task assignment system”, and “a switch of the task assignment system”. When considered in view of the claim as a whole, calculating by the processor a first and second efficiency levels, comparing the efficiency levels, selecting an agent with highest efficiency level, and establishing the switch do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 9 and 17 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A system for workforce management in a task assignment system comprising: at least one computer processor”, and claim 17 recites “An article of manufacture for workforce management in a task assignment system comprising: a non-transitory computer processor readable medium; and instructions stored on the medium; wherein the instructions are configured to be readable from the medium by at least one computer processor configured to perform workforce management operations in the task assignment system”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 9 and 17 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-8, 10-16, and 18-24 do not include any additional elements beyond those recited by independent claims 1, 9, and 17. As a result, claims 2-8, 10-16, and 18-24 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “at least one computer processor”, “task assignment system”, and “a switch of the task assignment system”. Those elements do not amount to significantly more than the abstract idea because they are used to apply the abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 9 and 17 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 “A system for workforce management in a task assignment system comprising: at least one computer processor”, and claim 17 recites “An article of manufacture for workforce management in a task assignment system comprising: a non-transitory computer processor readable medium; and instructions stored on the medium; wherein the instructions are configured to be readable from the medium by at least one computer processor configured to perform workforce management operations in the task assignment system”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 9 and 17 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-8, 10-16, and 18-24 do not include any additional elements beyond those recited by independent claims 1, 9, and 17. As a result, claims 2-8, 10-16, and 18-24 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure Aykin; Turgut (US 8612272 B1) because it is directed to scheduling employees in a skills-based contact routing environment in which each employee has one or more skills and belongs to a skill group. The invention includes an initialization step and an iterative step. Mohiuddin; Kottappuram M. et al. (US 20200014801 A1) because it is directed to determining respective performance indicators (PIs) to associate with respective agents in response to a received call; and instructions that, when executed, select a respective agent to handle the received call at least based in part upon the determined respective PIs.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623